                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

COQUI TECHNOLOGIES, LLC,                     )
                                             )
               Plaintiff,                    )
                                             )
       V.                                    )       Civil Action No. 17-777-CFC-SRF
                                             )
GYFT, INC.,                                  )
                                             )
               Defendant.                    )

COQUI TECHNOLOGIES, LLC,                     )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Civil Action No. 17-778-CFC-SRF
                                             )
TRANSACTION WIRELESS, INC.,                  )
                                             )
               Defendant.                    )


                            REPORT AND RECOMMENDATION

I.     INTRODUCTION

       Presently before the court in these related patent infringement actions are the motions to

dismiss for failure to state a claim upon which relief can be granted pursuant to Federal Rule of

Civil Procedure 12(b)(6), filed by defendants Gyft, Inc. and Transaction Wireless, Inc.

(collectively "Defendants"). (C.A. No. 17-777-JFB-SRF, D.I. 9; C.A. No. 17-778-JFB-SRF, D.I.

9) 1 For the following reasons, I recommend that the court grant the motions to dismiss.




1
 For purposes of this Report and Recommendation, all citations to the docket will refer to Civil
Action No. 17-777-JFB-SRF, unless otherwise noted.
II.     BACKGROUND

        Coqui filed these actions on June 16, 2017, claiming the infringement of United States

Patent No. 7,580,864 ("the '864 patent"). (D.I. 1) Coqui accuses Defendants of infringing the

'864 patent by "directly or through intermediaries, making, using, selling, and/or offering for

sale apparatuses and systems, i.e., Gyft e-Gift Cards (the "Accused Instrumentality"), covered by

one or more claims of the '864 Patent." (Id at ,r 10) Coqui is the owner by assignment of the

'864 patent titled "Method for Circulating an Electronic Gift Certificate in Online and Offline

System," which claims a method of circulating electronic gift certificates and managing sales of

electronic gift certificates according to requests made through wired and wireless networks. (Id.

at ,r 6; Ex. A at Abstract) Specifically, the disclosed system and method operate by

       receiving a user's purchase request from the communication terminal; checking a
       settlement state of the electronic gift certificate bought by the user; settling the
       electronic gift certificate bought by the user, and issuing the bought electronic gift
       certificate to the user, when the user requests settlement; storing the issued gift
       certificate information in the gift certificate database; and notifying the user of the
       gift certificate purchase particulars in a massage format.

(Id., Ex. A at Abstract) By "unifying an electronic gift certificate management system and a

mobile communication system into a single system," the invention "simplif{ies] an electronic gift

certificate circulation system and allow[s] the electronic gift certificates to be quickly and

accurately purchased, gifted, and used." ('864 patent, col. 2:33-37)

III.   LEGAL STANDARD

       Defendants move to dismiss the pending action pursuant to Rule 12(b)(6), which permits

a party to seek dismissal of a complaint for failure to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6). When considering a Rule 12(b)(6) motion to dismiss, the

court must accept as true all factual allegations in the complaint and view them in the light most

                                                  2
favorable to the plaintiff. Umland v. Planco Fin. Servs., 542 F.3d 59, 64 (3d Cir. 2008).

According to Defendants, Coqui's complaint fails to state a claim because the patents-in-suit are

ineligible for patent protection under 35 U.S.C. § 101.

       Section 101 provides that patentable subject matter extends to four broad categories,

including "new and useful process[es], machine[s], manufacture, or composition[s] of matter."

35 U.S.C. § 101; see also Bilski v. Kappos, 561 U.S. 593,601 (2010) ("Bilski If'); Diamondv.

Chakrabarty, 447 U.S. 303, 308 (1980). The Supreme Court recognizes three exceptions to the

statutory subject matter eligibility requirements: "laws of nature, physical phenomena, and

abstract ideas." Bilski II, 561 U.S. at 601. In this regard, the Supreme Court has held that "[t]he

concepts covered by these exceptions are 'part of the storehouse of knowledge of all men ...

free to all men and reserved exclusively to none."' Id. at 602 (quoting Funk Bros. Seed Co. v.

Kalo Inocu/ant Co., 333 U.S. 127, 130 (1948)). At issue in the present case is the third category

pertaining to abstract ideas, which "embodies the longstanding rule that an idea of itself is not

patentable." Alice Corp. Pty. Ltd v. CLS Bank Int'/, 134 S. Ct. 2347, 2355 (2014) (internal

quotations omitted).

       In Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012),

the Supreme Court articulated a two-step "framework for distinguishing patents that claim laws

of nature, natural phenomena, and abstract ideas from those that claim patent-eligible

applications of those concepts." Alice, 134 S. Ct. at 2355. In accordance with the first step of

the Alice test, the court must determine whether the claims at issue are directed to a patent-

ineligible concept. See id If so, the court must tum to the second step, under which the court

must identify an '"inventive concept'-i.e., an element or combination of elements that is


                                                 3
sufficient to ensure that the patent in practice amounts to significantly more than a patent upon

the [ineligible concept] itself." Id. (certain quotation marks omitted). The two steps are "plainly

related" and "involve overlapping scrutiny of the content of the claims." Elec. Power Grp., LLC

v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016).

       At step 1, "the claims are considered in their entirety to ascertain whether their character

as a whole is directed to excluded subject matter." Internet Patents Corp. v. Active Network,

Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see also Affinity Labs of Texas, LLC v. DIRECTV,

LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) ("The 'abstract idea' step of the inquiry calls upon us

to look at the 'focus of the claimed advance over the prior art' to determine if the claim's

'character as a whole' is directed to excluded subject matter."). However, "courts must be

careful to avoid oversimplifying the claims by looking at them generally and failing to account

for the specific requirements of the claims." McRO, Inc. v. Bandai Namco Games Am. Inc., 837

F.3d 1299, 1313 (Fed. Cir. 2016) (internal quotation marks omitted). "Whether at step one or

step two of the Alice test, in determining the patentability of a method, a court must look to the

claims as an ordered combination, without ignoring the requirements of the individual steps."

Enjish, LLC v. Microsoft, 822 F.3d 1327, 1338 (Fed. Cir. 2016).

       At step 2, the Federal Circuit instructs courts to "look to both the claim as a whole and

the individual claim elements to determine whether the claims contain an element or

combination of elements that is sufficient to ensure that the patent in practice amounts to

significantly more than a patent upon the ineligible concept itself." McRO, 837 F.3d at 1312

(internal brackets and quotation marks omitted). Under the step 2 inquiry, the court must

consider whether claim elements "simply recite 'well-understood, routine, conventional


                                                 4
activit[ies]."' Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350

(Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2359). "Simply appending conventional steps,

specified at a high level of generality, [is] not enough to supply an inventive concept." Alice,

134 S. Ct. at 2357 (internal quotation marks omitted).

       The Federal Circuit looks to the claims as well as the specification in performing the

"inventive concept" inquiry. See Affinity Labs ofTexas v. Amazon.com Inc., 838 F.3d 1266,

1271 (Fed. Cir. 2016) ("[N]either the claim nor the specification reveals any concrete way of

employing a customized user interface."). "The inventive concept inquiry requires more than

recognizing that each claim element, by itself, was known in the art." Bascom, 827 F.3d at 1350.

In Bascom, the Federal Circuit held that "the limitations of the claims, taken individually, recite

generic computer, network and Internet components, none of which is inventive by itself," but

nonetheless determined that the patent adequately alleged an ordered combination of these

limitations to be patent-eligible under step 2 at the pleading stage. Id at 1349.

       The "mere recitation of a generic computer cannot transform a patent-ineligible abstract

idea into a patent-eligible invention" under step 2. Alice, 134 S. Ct. at 2358. "Given the

ubiquity of computers ... wholly generic computer implementation is not generally the sort of

additional feature that provides any practical assurance that the process is more than a drafting

effort designed to monopolize the abstract idea itself." Id. (internal citation and quotation marks

omitted). For the second step of the Alice framework, the machine-or-transformation test may

provide a "useful clue," although it is not determinative. Ultramercial, Inc. v. Hulu, LLC, 772

F.3d 709, 716 (Fed. Cir. 2014) (citing Bilski II, 561 U.S. at 604 and Bancorp Servs., L.L.C. v.

Sun Life Assurance Co. of Canada, 687 F.3d 1266, 1278 (Fed. Cir. 2012)). A claimed process


                                                 5
can be patent-eligible under § 101 consistent with the machine-or-transformation test if it "uses a

particular machine or apparatus" and does not "pre-empt2 uses of the principle that do not also

use the specified machine or apparatus in the manner claimed." In re Bilski, 545 F.3d 943, 954

(Fed. Cir. 2010), ajf'd sub nom., Bilski v. Kappos, 561 U.S. 593 (2010).

       Patent eligibility under § 101 is a question of law suitable for resolution on a motion to

dismiss for failure to state a claim under Rule 12(b)(6). See In re TLI Commc 'ns LLC Patent

Litig., 823 F.3d 607,610 (Fed. Cir. 2016) (applying regional circuit law to the de novo review of

a district court's patent eligibility determination under§ 101 on a Rule 12(b)(6) motion to

dismiss). However, the Federal Circuit recently emphasized that, "like many legal questions,

there can be subsidiary fact questions which must be resolved en route to the ultimate legal

determination." Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed.

Cir. 2018). "The question of whether a claim element or combination of elements is well-

understood, routine and conventional to a skilled artisan in the relevant field is a question of

fact[]" that goes beyond what was simply known in the prior art. Berkheimer v. HP Inc., 881




2
 At both steps 1 and 2 of the Alice inquiry, the Federal Circuit considers the issue of preemption
to determine whether a patent is not directed to a specific invention and instead would
monopolize "the basic tools of scientific and technological work," thereby "imped[ing]
innovation more than it would tend to promote it" and "thwarting the primary object of the patent
laws." Alice, 134 S. Ct. at 2354; see also McRO, 837 F.3d at 1315 (applying the doctrine of
preemption and concluding that a claim was patent-eligible at step 1); Bascom, 827 F.3d at 1350
(applying the doctrine of preemption and concluding that a claim was patent-eligible at step 2).
"[T]he focus of preemption goes hand-in-hand with the inventive concept requirement." Jedi
Techs., Inc. v. Spark Networks, Inc., C.A. No. 16-1055-GMS, 2017 WL 3315279, at *8 n.2 (D.
Del. Aug. 3, 2017) (quoting Tenon & Groove, LLC v. Plusgrade S.E. C., C.A. No. 12-1118-GMS,
2015 WL 1133213, at *4 (D. Del. Mar. 11, 2015)). However, ''the absence of complete
preemption does not demonstrate patent eligibility." Ariosa Diagnostics, Inc. v. Sequenom, Inc.,
788 F.3d 1371, 1379 (Fed. Cir. 2015).

                                                  6
F.3d 1360, 1368 (Fed. Cir. 2018). On a motion to dismiss, this question of fact, like all questions

of fact, must be resolved in the plaintiffs favor. Aatrix Software, Inc., 882 F.3d at 1128.

IV.    DISCUSSION

       A.      Alice Step 1

       Applying the first step of the Alice framework to the asserted claims, the court concludes

that independent claim 1 of the '864 patent3 is directed to the abstract idea of selling, gifting, and

using electronic gift certificates over a network, which is a longstanding commercial practice.

('864 patent, cols. 10:50-11 :12) In support of their motion to dismiss, Defendants argue that the

'864 patent is an abstract idea directed to the longstanding commercial practice of selling, gifting

and using gift certificates. (D.I. 10 at 10) According to Defendants, barcodes are generic

computing technology, and the security improvements established by the authentication process

in the '864 patent are abstract ideas. (D.I. 15 at 2-3)

       Coqui argues that claims 1 through 5 of the '864 patent represent patent eligible material

unique to the Internet directed to "a concrete method of purchasing and using an electronic gift

card-in the form of a barcode received via a MMS [Multimedia Messaging Service] message and

displayed on a display device with Internet access-as well as tracking the usage and gifting

history of the particular electronic gift card." (D.I. 14 at 10) In addition, Coqui argues that the

additional security provided by the patented method's authentication of gift certificate

membership and usage histories is not an established commercial practice defeating Defendants'

abstract idea allegation. (Id at 11)


3
  Asserted claims 2-5 depend from claim 1 and are generally directed to the same subject matter.
The additional limitations in the dependent claims do not depart from the focus. of the
independent claim.

                                                  7
        The claims of the '864 patent relate to the abstract idea of selling, gifting, and using an

electronic gift certificate. The preamble of claim 1 identifies "[a] gift certificate service system

for managing sales, gifting, and usage of electronic gift certificates according to a request by a

user's communication terminal through a wired network, wireless network, or both." (' 864

patent, col. 10:50-53) Claim 1 subsequently lists the following elements: (1) a gift certificate

service server; (2) a database; and (3) a network server. (Id., cols. 10:54-11:4) Each of the

subsequent claim 1 limitations refer back to either "managing the purchase, gifting and usage

operations" or the "gifting ... or usage history" of electronic gift certificates. (Id., cols. 10:50-

11: 12) Coqui agrees that the invention describes a method of "purchasing and using an

electronic gift card-in the form of a barcode received via a MMS message and displayed on a

display device with Internet access-as well as tracking the usage and gifting history of the

particular electronic gift card." (D.I. 14 at 10)

        Dependent claims 2 through 5 refer back to the same material as independent claim 1.

(Id, cols. 10:50-11 :64) Claim 2 describes a means for the certificate user and issuer to check the

settlement status of a particular purchase request, settle the purchase request, store the related

purchase information in a database, and notify the parties of the same. (Id, col. 11:13-25)

Claim 3 describes a means for the certificate user and issuer to communicate a gifting request,

check the existence state of the gift certificate, transfer the gift certificate, update the certificate

user, store new user information, and notify the parties in message format of the changes. (Id.,

col. 11 :26-44) Similarly, claim 4 describes a means for receiving a usage request, inquiring and

determining the existence state, settling and determining the possibility of price settlement,

processing the settlement, storing the settlement information, and notifying the user of the


                                                    8
information. (Id, col. 11 :45-61) Finally, dependent claim 5 limits independent claim 1 by

requiring that "the history of the gift certificates is classified by types, users, and prices . . . ."

(Id, col. 11 :62-64)

        The use of gift certificates is a longstanding, fundamental economic practice. The

present record includes a newspaper advertisement for gift certificates dated December 3, 1900.

(D.1. 10, Ex. 1 at 5) A gift certificate is defined in the '864 patent as "a bill that has an

exchangeable value so that a user may give it to a shop to make a purchase or get a discount on a

desired product." ('864 patent, col. 1:31-33) As acknowledged in the '864 patent specification,

electronic gift certificate systems were used by clients in conjunction with the "Internet, a

telephone, a cell phone, an ATM, or a credit card checker" before the '864 patent. (Id., col.

1:54-60)

        Applying the Internet and computer components to the commercial practice of electronic

gift certificates does not preclude a finding that the '864 patent is abstract. See, e.g., Alice, ·134

S. Ct. at 2347 (methods and systems for mitigating settlement risk were directed to an abstract

idea); Cybersource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370, 1376 (Fed. Cir. 2011)

(method for verifying the validity of credit card transactions over the Internet to prevent fraud

was directed to an abstract idea); buySAFE, Inc. v. Google, Inc., 765 F.3d 709, 712, 714 (Fed.

Cir. 2014) (computer and Internet based method for guaranteeing an online transaction was

directed to an abstract idea). The claims of the '864 patent do not improve the functioning of a

computer or any of the other components involved in the method. Instead, the asserted claims

add conventional computer components to well-known business practices. See Enfish, 822 F.3d

at 1338. In addition, the claim 5 limitation of classifying the gift certificate history by ''types,


                                                    9
users, and prices" is an abstract idea because humans have performed the functions of "data

collection, recognition, and storage" for a long time. (' 864 patent, col. 1: 12-15); Content

Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1347 (Fed. Cir.

2014); see also Shortridge v. Foundation Const. Payroll Serv., LLC, 655 Fed. Appx. 848 (Fed.

Cir. 2016) (inventor conceded that cataloging labor data was an abstract idea).

        The '864 patent's alleged security benefits do not confer patent eligibility because the

authentication of a gift certificate transaction could be performed by a human with a pen and

paper. See, e.g., Cybersource, 654 F.3d at 1376 (a method for authenticating credit card

transactions was abstract because it could be performed by a human); Planet Bingo, LLC v.

VKGS, LLC, 576 F. App'x 1005, 1008 (Fed. Cir. 2014) (Patents directed to computer aided

management of bingo games could be performed by a human and were "directed to the abstract

idea of 'solving a tampering problem and also minimizing other security risks' during bingo

ticket purchases."). In Cybersource, the Federal Circuit determined that "the general approach of

obtaining information about credit card transactions using an Internet address and then using that

information in some undefined manner to determine if the credit card transaction is valid" was

not patent-eligible. Cybersource, 654 F.3d at 1376. The court concluded that "a method for

verifying the validity of a credit card transaction over the Internet" was an abstract idea. Id at

1373. Similarly, the preferred embodiment of the '864 patent describes a database that "stores a

gifting history and usage history as well as a history of gift certificates bought by the client to

authenticate" that the "client's gifting or usage of the electronic gift certificate is fair." ('864

patent, col. 5:3-7) Such authentication could be performed using a pen and paper; therefore, the




                                                   10
'864 patent is directed to an abstract idea despite the added secwity benefits that might result

from using a computer to perform authentication. See Cybersource, 654 F.3d at 1371.

       In addition, authenticating and verifying the balance of the electronic gift certificate is

abstract because it relates to the "organizing of human activity." See, e.g., Intellectual Ventures I

LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (a patent applying the

Internet to budgeting for "tracking financial transactions to determine whether they exceed a pre-

set spending limit" was an abstract "method[] of organizing human activity"); Secured Mail

Solutions LLC v. Universal Wilde, 873 F.3d 905, 907 (Fed. Cir. 2017) (a method for verifying

the authenticity of a mail object was abstract). Applying the Internet and a communication

network to budgeting or spending limits does not make the '864 patent any less abstract. See

Intellectual Ventures I, 792 F.3d at 1367.

       Coqui contends that the '864 patent is similar to the patent at issue in the Federal

Circuit's decision in ContentGuard Holdings, Inc. v. Amazon.com, Inc. (D.I. 14 at 11-12) The

'864 patent is distinguishable from the patent eligible material in ContentGuard. See

ContentGuard, 142 F. Supp. 3d 512 (The patents at issue were "generally directed toward

systems and methods for controlling the use and distribution of digital works in accordance with

'usage rights' through the use of 'trusted' systems."). The ContentGuard court held that the

patents were not abstract because they were "directed toward patent-eligible methods and

systems of managing digital rights using specific and non-generic 'trusted' devices and systems."

Id at 515. The court construed the word 'trusted' to require "that three types of 'integrities'-

physical, communication, and behavioral - be maintained." Id at 512. In contrast, the '864




                                                 11
patent does not relate to specific or non-generic devices. The '864 patent relates to any "display

device with Internet access." (D.I. 10 at 10)

          Because the '864 patent is directed to the abstract idea of selling, gifting, and using

electronic gift certificates, the court must then search for an inventive concept according to Alice

step 2.

                     (i) Alice Step 2

          Having determined that the '864 patent is directed to an abstract idea, the court proceeds

to the second step of the Alice test to determine whether the patent describes an inventive

concept. Alice, 134 S. Ct. at 2357. For the implementation of an abstract idea on a computer to

be considered patent-eligible, it must describe more than "well-understood, routine, and

conventional activities previously known in the industry." Alice, 134 S. Ct. at 2359 (quoting

Mayo, 132 S. Ct. at 1294 (internal quotations and brackets omitted)). The '864 patent claims

implement the longstanding commercial practice of selling, gifting, and using gift certificates by

using a generic computer and networking components in conventional ways. (' 864 patent, col.

2:31-3 :35, 10:50-11 :64); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353

(Fed. Cir. 2016) (acknowledging significant overlap between step 1 and step 2 of the Alice

inquiry).

          Coqui argues that ''the '864 Patent offers a useful, non-conventional and non-generic

arrangements [sic] of components and functionality ...." (D.I. 14 at 13) Next, Coqui argues

that the language of claims 1 and 5 confines and narrows the scope of the '864 patent such that it

does not preempt every application of the electronic gift certificate system idea. (D.I. 14 at 18)

Finally, Coqui argues that claims 1 through 5 provide an inventive configuration of components


                                                   12
that solve problems associated with "conventional gift certificate circulation" like the

requirement of being physically present to purchase a gift certificate and additional settlement

processes. (Id. at 5, 14, 18) Defendants argue that the '864 patent claims are directed to

"conventional computer and networking equipment performing routine and well-known

functions." (D.I. 15 at 5)

       The computer components described in the '864 patent are generic and function in

conventional ways. Claim 1 involves a communication terminal, a service server, a database,

and a network server. ('864 patent, cols. 10:54-11 :12) The communication terminal is used as a

"mobile user interface." (Id., col. 4:2) The service server is used for "managing purchase,

gifting, and usage operations." (Id., col. 10:54-55) The database is used "for storing electronic

gift certificate information." ('864 patent, col. 10:58-59) The network server is used for

"transmitting ... gift certificate information ... to the communication terminal." (Id, col. 11: 1-

4) These components, as described in the '864 patent, operate in their typical capacities in

conventional ways and do not embody an inventive concept. The '864 patent does not specify

precise devices that must be used in the method or provide any explanation about how the

software solves a technological problem.

       Coqui attempts to analogize the '864 patent claims to the claims at issue in Bascom.

However, the patent at issue in Bascom is distinguishable from the '864 patent. See Bascom, 827

F.3d at 1345. In Bascom, the abstract concept was "the installation of a filtering tool at a specific

location, remote from the end-users, with customizable filtering features specific to each user."

Id at 1350. The plaintiffs specifically articulated the new technical feature as "a filtering system

... associating individual accounts with their own filtering scheme and elements while locating


                                                 13
the filtering system on an ISP server." Id The location of the filtering software at the ISP server

was an innovative concept in Bascom that pushed the patent at issue over the Alice step 2

threshold. Id. In contrast, the '864 patent language does not describe the order or combination

of generic components in a non-generic arrangement, nor does it describe how the configuration

of components is necessary to make the claimed method innovative. Coqui emphasizes that the

'864 patented method includes a "unique database design," a "novel unique configuration," and a

"unique system and method for circulating online gift certificates." (D.I. 14 at 1, 3, 4) Coqui

quotes the claim 1 language verbatim and concludes that the claim is "aimed at creating a unique

configuration for electronic gift certificates using a database on a computer." (DJ. 14 at 5)

However, Coqui does not explain or argue that the arrangement of the components or some type

of configuration unique to the '864 patent improves the functionality of a generic computer or

solves a technical problem. See Bascom, 821 F.3d at 1350 ("[A]n inventive concept can be

found in the non-conventional and non-generic arrangement of known, conventional pieces.").

       The application of barcodes, MMS messages, and devices with Internet access to a

system comprising generic computing components for circulating electronic gift certificates is

not an inventive concept. Similar to Secured Mail Solutions LLC v. Universal Wilde, Inc., the

claims of the '864 patent "are not directed to specific details of the barcode or the equipment for

generating and processing it." 873 F .3d at 910. The claims at issue in Secured Mail related to

"communicat[ing] information about the mail object, i.e., the sender, recipient, and contents of

the mail object." Id. "The use ofbarcodes was commonplace and conventional" well before

2009. Id. at 912. Similarly, short message service (SMS) and MMS message formats are




                                                14
included in the '864 patent with the assumption that those with skill in the art would be familiar

with these pre-existing formats. ('864 patent, col. 6:19-24)

       The idea that the '864 patent improves the electronic gift certificate process by

facilitating the purchase, usage, and gifting of certificates without requiring the customer to be

physically present in the store is not an inventive concept. The claims at issue here do not solve

a technological problem. Instead, the claims provide a conventional technological environment

(i.e. computers and the Internet) in which to carry out the abstract idea of using electronic gift

certificates. In LendingTree, LLC v. Zillow, Inc., the patents at issue were directed to "a process

for coordinating loans on a loan processing computer over the Internet." 656 Fed. Appx. 991,

992-93 (Fed. Cir. 2016). These patents were deemed abstract and patent-ineligible despite the

fact that the goal of the invention was to "enabl[e] borrowers to avoid 'physically going to or

calling each lender and filling out an application.'" Id. at 997. Similarly, the reduction in the

amount of settlement processes required in the gift certificate circulation system is a byproduct

of the advantages of computers and the Internet. See, e.g., Bancorp Servs. LLC v. Sun Life

Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012) (reasoning that no

innovative concept is achieved where ''the computer simply performs more efficiently what

could otherwise be accomplished manually").

       Finally, Coqui argues that the claim elements in the '864 patent "narrow, confine, or

otherwise tie down" the scope of the invention such that there is no risk of preempting the field

of abstract ideas related to electronic gift certificate systems. (D.1. 14 at 17-18) Specifically,

Coqui argues that the elements of independent claim 1 and dependent claim 5 eliminate the risk

of preemption by requiring ''the specific step of storing electronic gift certificate information


                                                  15
[on] the gift certificate database, whereby the database includes at least one of a gifting history of

the gift certificates or a usage history of the gift certificates." (D.I. 14 at 18) In addition, Coqui

highlights that dependent claim 5 requires that the "gift certificate information is classified by

types, users, and prices of the gift certificates." (Id)

        In response, Defendants cite Federal Circuit case law stating that abstract ideas cannot be

saved because they do not present a preemption risk. (D.1. 15 at 9). The law is well-established

that claims directed to abstract ideas cannot be construed to be patent eligible merely because the

invention fails to completely preempt the field. Return Mail, Inc. v. United States Postal Service,

868 F.3d 1350, 1370 (Fed. Cir. 2017). Resolution of preemption concerns are inherently

addressed in the § 101 analysis. Id (quoting Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788

F.3d 1371, 1379 (Fed. Cir. 2015); see also Alice, 134 S. Ct. at 2354 (reasoning that preemption

concerns motivate the implicit patentability exceptions of laws of nature, natural phenomena, and

abstract ideas).

        Consistent with the analysis above, all of the '864 patent claims are directed to the

abstract idea of gifting, selling, and using gift certificates. Coqui's attempt to limit the '864

patented invention to the usage of a database to track gift certificate usage history does not make

the overall claim language any less abstract. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d

1359, 1362-63 (Fed. Cir. 2015) (Just because "the claims do not preempt all price optimization

or may be limited to price optimization in the e-commerce setting do[es] not make them any less

abstract."). Similar to OIP Technologies, the '864 patent is no closer to achieving patent-

eligibility under § 101 due to any lack of preemption concern.




                                                  16
V.     CONCLUSION

       For the foregoing reasons, I recommend that the court grant defendants' motions to

dismiss pursuant to Rule 12(b)(6). (C.A. No. 17-777, D.I. 9; C.A. No. 17-778, D.I. 9)

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objections and responses to the objections are limited to ten (10)

pages each. The fai lure of a paiiy to object to legal conclusions may result in the loss of the right

to de nova review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n.1

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.




Dated: November 16, 20 18




                                                 17
